Citation Nr: 1020839	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence have been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, anxiety and 
depression. 

3.  Entitlement to service connection for lung cancer, 
claimed as due to exposure to Agent Orange. 

4.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, claimed as 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2007 rating 
decision, by the Wichita, Kansas, Regional Office (RO), which 
reopened the claim for service connection for PTSD, but 
denied the claim on the merits for service connection for an 
acquired psychiatric disorder, to include PTSD, anxiety and 
depression.  In that rating action, the RO also denied 
service connection for neuropathy of the lower extremities 
and lung cancer, both claimed as due to exposure to 
herbicides.  The Veteran perfected a timely appeal to that 
decision.  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the Veteran's 
claim of entitlement to service connection for PTSD, the 
Board, as the final fact finder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Though the prior final decision addressed service connection 
specifically for PTSD, the United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The issue here addressing an acquired 
psychiatric disability to include PTSD, anxiety and 
depression does not amount to a new claim, because the 
Veteran's claim may not be limited to a diagnosis of PTSD 
since the claim is for any mental disability that may 
reasonably be encompassed by several factors including the 
Veteran's description of the claim and symptoms, and other 
information including diagnoses.  Id.  Otherwise, the Veteran 
would be forced to continually file new claims as medical 
evidence is developed during the initial claim.  Id. at 8; 
Velez v. Shinseki, No. 07-1704, slip op. at 4 (U.S. Vet. App. 
Oct. 9, 2009).  

The issues of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, anxiety and 
depression, service connection for peripheral neuropathy and 
service connection for lung cancer are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a decision dated in September 2005, the RO denied the 
Veteran's request to reopen his previously denied claim of 
entitlement to service connection for PTSD.  The veteran did 
not appeal that decision, and the prior denial remained 
final.  

2.  The evidence associated with the record since the 
September 2005 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.   


CONCLUSION OF LAW

Evidence received since the final September 2005 rating 
decision is new and material; therefore, the Veteran's claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA..

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the Veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the Veteran's claim is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  


II.  Law and Regulations.

When a claimant fails to timely appeal an RO decision denying 
his or her claim for benefits, that decision becomes final 
and can no longer be challenged except on the basis of clear 
and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006) (except as provided by law, when a case or 
issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.).  
However, pursuant to 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  


New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the Veteran filed his petition to reopen the 
claim for service connection for PTSD after August 29, 2001, 
the Board will apply these revised provisions.  See 38 C.F.R. 
§§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual background.

The Veteran served on active duty from September 1967 to 
April 1969; the records indicate that he served in Vietnam 
from March 19, 1968 to April 29, 1969, and he participated in 
the Tet Counteroffensive of May 28, 1968.  The Veteran's DD 
Form 214 indicates that his military occupational specialty 
was as a Heavy truck driver; he was awarded the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  

The records reflect that the Veteran entered active duty in 
September 1967; a pre-induction examination, dated in June 
1967, was negative for any complaints, findings or diagnoses 
of a psychiatric disorder, to include PTSD, anxiety, 
depression or a chronic adjustment disorder.  The service 
treatment records are negative for any findings or diagnosis 
of a psychiatric disorder.  

The Veteran's initial claim for service connection for PTSD 
(VA Form 21-526) was received in January 2005.  Submitted in 
support of his claim were VA progress notes dated from June 
2004 through January 2005.  These records show that the 
Veteran received hospitalization and treatment for chronic 
alcohol abuse and dementia, by history.  VA progress notes 
reflect diagnoses of severe peripheral polyneuropathy, 
probably secondary to chronic alcoholism, rule out systemic 
causes like demyelination.  The Veteran was seen for 
evaluation in December 2004; at that time, it was noted that 
he had had a previous hospital admission in July 2004 for 
frequent falls secondary to peripheral neuropathy from 
alcoholism.  A VA discharge summary, dated in December 2004, 
reflects diagnoses of chronic alcohol abuse, dementia, and 
severe peripheral polyneuropathy, probably secondary to 
chronic alcoholism.  

By a rating action in April 2005, the RO denied the claim for 
service connection for PTSD on the basis that there was no 
evidence of record of a diagnosis of PTSD; it was also 
determined that there was insufficient information to verify 
inservice stressful events.  Service connection for PTSD was 
denied as not shown by the evidence of record.  The Veteran 
did not perfect an appeal of that decision.   

Received in April 2005 was a lay statement from R. H., who 
reported serving with the 592nd Transportation Company (same 
as the Veteran) in Vietnam from October 1967 to June 1968.  
R. H. indicated that he got to know the Veteran.  In November 
1967, they were sent to Camp Redball, in Saigon to replace 
the truck drivers who were on strike.  R. H. related that 
they had to make long distance deliveries; while driving, 
they were under constant fear of being ambushed.  He noted 
that many trucks were hit along the way.  Also received in 
April 2005 was a lay statement from J. H. indicating that he 
has known the Veteran since approximately 1980.  He recalled 
a conversation with the Veteran during which he talked about 
some of his transport assignments into the base camps when 
they would come under attack.  

Received in July 2005 were VA progress notes dated from 
December 2004 to March 2005.  The record indicates that the 
Veteran was admitted to a VA hospital in January 2005 for 
increasing falls and hallucinations.  His wife reported that 
he had had a very long history of alcohol abuse since the age 
of 12.  The discharge diagnoses included alcohol dependence, 
multifactorial delirium, and dementia, most likely related to 
alcohol, rule out vascular cause.  

By a rating action in September 2005, the RO stated that it 
considered the claim for service connection for PTSD to be 
reopened; however, the denial of the claim for service 
connection was denied based on a finding that there was no 
evidence of record of a diagnosis of PTSD.  

In a statement in support of claim (VA Form 21-4138), 
received in February 2006, the Veteran indicated that he 
would like the VA to reconsider his claim for service 
connection for PTSD.  He also stated that he would like the 
claim to be considered as a mental disorder, to include 
anxiety, depression.  In an attached letter, the Veteran 
indicated that was in Bam Me and he was ordered to take his 
truck loaded with explosives to a remote part of the jungle.  
The Veteran recalled an explosion during which he was sent 
airborne and he fell and laid on the ground for a long time 
because of falling shrapnel.  

A February 2006 VA progress note reflects an assessment of 
depression.  A March 2006 VA progress note reflects diagnoses 
of dementia and depression.  Of record is a VA hospital 
discharge summary, which indicates that the Veteran presented 
for admission at a VA hospital on March 14, 2006.  It was 
noted that he had become progressively more depressed over 
the last month.  He experienced PTSD symptoms as a result of 
combat exposure in Vietnam, including intrusive thoughts, 
isolation, withdrawal, physiological reactivity, flashbacks, 
avoidance of crowds, irritability, and poor sleep.  He used 
to have nightmares when he first came back from Vietnam.  He 
had worked as a solo truck driver and had self medicated with 
alcohol until December 2004 when he was hospitalized for 
alcohol withdrawal delirium.  The pertinent diagnoses were 
major depressive disorder, severe, without psychotic 
features; dementia, not otherwise specified due to alcohol 
dependence; and PTSD.  



IV.  Legal Analysis-N&M Evidence-S/C PTSD.

As noted above, the issue of service connection for PTSD was 
previously denied by the RO in April 2005.  No notice of 
disagreement was filed.  That decision is final.  In 
September 2005, the RO confirmed its denial of the claim for 
service connection for PTSD.  No notice of disagreement was 
filed.  That decision is final.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, the RO had found 
that there was insufficient information to verify the 
Veteran's claimed stressor and that the Veteran had no 
diagnosis of PTSD.  Evidence submitted since the last final 
denial by the RO in September 2005 includes VA hospital 
summaries and progress notes, as well as statements from the 
Veteran.  The records submitted are new in that they were not 
previously of record.  While some of this evidence is 
cumulative, duplicative, or otherwise immaterial, there is 
also evidence submitted that is material, and sufficient to 
reopen the Veteran's claim.  That is, there is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Specifically, in this regard, the 
Veteran was diagnosed as having PTSD in March 2006, as well 
as major depressive disorder as a result of his complaints of 
experiences in Vietnam.  This evidence is new and material to 
the Veteran's claim, because it provides a diagnosis of PTSD 
and a major depressive disorder, which the evidence suggests 
is related to service, something that was not established in 
the prior denial.  Thus, the Board finds that new and 
material evidence has been presented, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  



ORDER

Because there is new and material evidence on the question of 
entitlement to service connection for PTSD, the claim is 
reopened; to this limited extent, the appeal is granted.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran asserts that he was exposed to herbicides, 
including Agent Orange, during his service in Vietnam.  A 
Veteran is presumed to have been exposed to herbicides if he 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
See 38 U.S.C.A. § 1116(f).  In this case, the service records 
show that the Veteran had service in Vietnam from March 1968 
to April 1969 and there was no affirmative evidence showing 
that he was not exposed to herbicides in service.  Therefore, 
exposure to herbicides is presumed.  

A.  S/C-Acquired psychiatric disorder, including anxiety, 
depression and PTSD.

The Veteran seeks service connection for PTSD.  To prevail in 
such a claim, the following is required: (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2007); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Samuels v. West, 11 Vet. 
App. 433, 435 (1998).  

The record shows that the veteran has been diagnosed with 
PTSD based on his statements concerning stressors he 
allegedly experienced while serving in Vietnam.  However, no 
evidence shows that he ever engaged in combat with an enemy 
force.  Under these circumstances the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's statements as to the 
occurrence of the claimed stressors.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); see also West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

In this case, the Veteran's personnel records indicate that 
he served in Vietnam as a Heavy Vehicle Driver during the 
period from March 1968 to April 1969.  The records further 
note that the Veteran was attached to the 592nd 
Transportation Company during his time in Vietnam.  

In a statement in support of claim (VA Form 21-4138), 
received in February 2006, the Veteran indicated that he 
would like the VA to reconsider his claim for service 
connection for PTSD.  He also stated that he would like the 
claim to be considered as a mental disorder, to include 
anxiety, depression.  In an attached letter, the Veteran 
indicated that was in Bam Me and he was ordered to take his 
truck loaded with explosives to a remote part of the jungle.  
The Veteran recalled an explosion during which he was sent 
airborne and he fell and laid on the ground for a long time 
because of falling shrapnel.  

Received in February 2006 was a statement from the Veteran 
wherein he stated that the explosion of the truck occurred on 
October 7, 1968 at Bam Me Thout.  

The record indicates that the Veteran was admitted to a VA 
hospital in January 1991; he was brought into the hospital 
after having a loaded gun in his mouth, contemplating whether 
or not he should pull the trigger.  He had been drinking that 
day.  The pertinent diagnoses were adjustment disorder with 
depressive features, alcohol abuse, and mixed personality 
disorder, provisional.  

In a medical statement, dated in October 2006, Dr. M.L. a 
staff physician at the VA medical center sated that the 
Veteran has been under his care and has been diagnosed with 
PTSD.  In December 2006, the Veteran was seen for follow-up 
on psychotropic medication.  The assessment was major 
depressive disorder and PTSD.  

As noted above, the record here contains several diagnoses of 
PTSD.  However, in order for service connection to be 
warranted, such diagnosis must be predicated on an in-service 
stressor.  Here, the record does not verify any of the 
claimed in-service stressors.  The RO based it denial of the 
Veteran's claim on its inability to verify the reported 
stressors.  Specifically, in its October 2007 rating 
decision, the RO indicated that verification of his in-
service stressor was requested from the service department; 
however, they were not able to do meaningful research.  They 
were unable to find documentation for the period that he 
stated the incident occurred.  The RO stated that the service 
department needed to know what unit was responsible for the 
convoy, etc.  

In light of the military personnel records and the 
information provided by the Veteran and his buddy statements, 
the Board finds that enough specificity has been provided to 
enable a search to be conducted.  Therefore, another request 
to the JSRRC should be made.  Further, if JSRRC or any other 
appropriate department is able to corroborate the Veteran's 
claimed in-service stressors, then the Veteran should be 
scheduled for a VA examination to determine if any current 
PTSD diagnosis is attributable to such stressors.  


In addition, a review of the Veteran's post-service treatment 
records shows that he has been diagnosed with several other 
mental disorders, including anxiety, adjustment disorder, 
major depressive disorder and depression.  In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Court pointed out that a 
claimant cannot be held to a "hypothesized diagnosis - one he 
is incompetent to render" when determining what his actual 
claim may be and VA should consider alternative current 
conditions within the scope of the filed claim.  Id.  The 
Board has preliminarily reviewed the case at hand and finds 
that Clemons is applicable here.  

As indicated under Clemons, other diagnoses are to be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD, which 
includes the need for a VA examination to identify the nature 
of the disability and to provide a medical opinion on whether 
his condition is etiologically related to any aspect of his 
active service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(c) (4).  

B.  S/C-Peripheral neuropathy of the lower extremities.

The Board finds that additional development is required prior 
to adjudication of the Veteran's claim for entitlement to 
service connection for peripheral neuropathy, bilateral lower 
extremities.  

The Veteran contends that he has developed bilateral 
peripheral neuropathy as a result of active service.  The 
record reveals that the Veteran has contended that his 
current peripheral neuropathy is related to his time in 
service.  Specifically, he asserts that he was exposed to 
Agent Orange during his service in Vietnam.  He disagrees 
with the October 2007 rating decision which indicated that 
there was no evidence of a current diagnosis of peripheral 
neuropathy; rather, it was noted that the record shows that 
the Veteran has severe peripheral polyneuropathy probably 
secondary to chronic alcohol abuse.  Instead, he believes 
that this disability has developed as a result of exposure to 
herbicides in Vietnam.  

Where involving claims based upon exposure to herbicides, VA 
law and regulations provide that a Veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent (i.e., Agent Orange).  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(a) (6) (iii) (2009).  Those 
diseases that are listed at 38 C.F.R. § 3.309(e) shall be 
presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease 
during service.  Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of 10 percent 
or more at any time after service.  38 C.F.R. § 3.307(a) (6) 
(ii).  

The provisions for presumptive service connection do not 
preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that his 
exposure to Agent Orange led to the development of the 
claimed disability after service.  See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994).  

In this instance, there is sufficient evidence that the 
Veteran was exposed to herbicides during his military 
service.  This having been established, however, the claimed 
disability of peripheral neuropathy is not recognized as a 
disorder for which presumptive service connection due to 
Agent Orange exposure is available.  Although 38 C.F.R. 
§ 3.309(e) lists acute and subacute neuropathy as a disorder 
for which presumptive service connection is available, Note 
(2) states that acute and subacute neuropathy is defined as: 
". . . transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  See 38 
C.F.R. § 3.309(e), Note (2).  As the record does not show any 
clinical findings of peripheral neuropathy until the mid 
2000s and there is no medical evidence to the contrary, 
presumptive service connection is not warranted.  However, 
the Veteran may still provide competent evidence otherwise 
establishing a direct relationship between the disorder 
claimed and herbicide exposure.  Combee v. Brown, supra.  

Applicable law and regulations state that VA will provide a 
medical examination or obtain a medical opinion where there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or within a qualifying presumptive 
period; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The U. S. 
Court of Appeals for Veterans Claims decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) further provides that the 
third prong of this criteria, which requires that the 
evidence of record 'indicate' that the claimed disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  

A review of the medical evidence of record reflects several 
diagnoses of peripheral neuropathy.  VA progress notes dated 
from June 2004 through January 2005 show that the Veteran 
received hospitalization and treatment for chronic alcohol 
abuse and dementia, by history.  VA progress notes reflect 
diagnoses of severe peripheral polyneuropathy, probably 
secondary to chronic alcoholism, rule out systemic causes 
like demyelination.  The Veteran was seen for evaluation in 
December 2004; at that time, it was noted that he had had a 
previous hospital admission in July 2004 for frequent falls 
secondary to peripheral neuropathy from alcoholism.  A VA 
discharge summary, dated in December 2004, reflects diagnoses 
of chronic alcohol abuse, dementia, and severe peripheral 
polyneuropathy, probably secondary to chronic alcoholism.  
Yet another December 2004 VA progress note reflects an 
assessment of peripheral neuropathy; no etiology was noted.  
During a clinical visit in June 2005, it was noted that the 
Veteran had a diagnosis of peripheral neuropathy; no etiology 
was noted.  

In reviewing the entirety of the record, the Board also finds 
that the Veteran should be scheduled for medical examinations 
in order to meet VA's duty to assist him pursuant to 38 
C.F.R. § 3.159(c)(4).  Specifically, the Veteran served 
honorably in the Republic of Vietnam and is presumed to have 
been exposed to herbicides, including Agent Orange.  Because 
there is an in-service event, i.e. exposure to herbicides, 
current diagnoses, and an assertion that the disabilities 
began as a consequence of the in-service exposure, the Board 
finds that the very low threshold for requiring examination 
has been met and the Veteran should be scheduled for an Agent 
Orange examination.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Consequently, this appeal must also be remanded 
for additional development of the medical record.  

C.  S/C for lung cancer, secondary to exposure to herbicides.

The record shows that the veteran served in the Republic of 
Vietnam, so he is presumed to have been exposed to Agent 
Orange.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  

The Secretary of Veterans Affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e), 
which includes lung cancer.  

However, VA's General Counsel has held that presumptive 
service connection may not be established under 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 
C.F.R. § 3.309(e) if it is shown by the evidence to be a 
metastasis of a cancer not associated with herbicide 
exposure.  VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997).  

Here, the medical evidence shows diagnoses of metastatic 
cancer, to include lung, but does not identify the primary 
site of the cancer.  

A treatment note dated March 24, 2006, which included a 
consultation note and a progress note, indicated that the 
Veteran had been transferred the previous week after a 
finding of cerebellar mass with hydrocephalus.  He had a 
craniotomy with resection of the cerebellar tumor; pathology 
apparently showed adenocarcinoma consistent with a lung 
primary.  

The Veteran underwent a pulmonary consultation in April 2006.  
At that time, it was noted that he was scheduled to have a CT 
scan of the chest to R/O mass.  The preoperative diagnosis 
was malignant brain mass, with questionable lung origin.  
Following the consultation, the impression was brain mass, 
which turned out to be malignant with a possibility of the 
origin of the mass being from the lung.  Chest x-ray and CT 
scan from about six months prior had been unremarkable.  

The Veteran was afforded a VA examination in September 2006.  
The examiner noted that bronchoscopic with washings 
accomplished on September 29, 2006 revealed no lesions.  The 
pertinent diagnosis was COPD/emphysema secondary to cigarette 
smoking.  He was also diagnosed with metastatic brain 
carcinoma, consistent with primary lung tumor which has not 
been found to date.  The examiner stated that although the 
primary tumor has not been found as of yet, it is more likely 
than not that he has a primary tumor in his lung which caused 
metastatic tumor of the brain.  

During a clinical visit in March 2007, it was noted that the 
Veteran had a brain mass which was removed in March 2006.  
The pathologist felt that the lesion in the brain was 
metastatic disease, most likely with the lung primary.  A CT 
scan of the lung showed emphysema without any masses.  A 
bronchoscope did not show any lesions in the airways, 
washings from the right and the left lung view on the 
bronchoscope did not show any malignancy either.  Over the 
last month or so, he has had increasing cough with phlegm 
production, which is thick and jelly-like with no fever, but 
the wife described night sweats during the time in question.  
A chest x-ray showed COPD changes.  The impression that the 
Veteran had a brain mass with pathological examination 
suggestive of lung origin with lung cancer with a negative 
bronchoscope and negative CT scan of the chest being followed 
periodically with a chest x-ray.  

A VA discharge summary, dated in March 2008, reflects 
diagnoses of left lower lobe pneumonia and metastasis of 
unknown primary to brain.  

Since the medical evidence does not clearly identify a 
primary site, a determination cannot be made as to whether 
the claimed cancer is associated with herbicide exposure.  
Therefore, further examination is necessary.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examinations and of the possible adverse 
consequences, to include the denial of the claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should contact the Veteran to 
give him another opportunity to provide 
any additional specific information he 
may have concerning his claimed 
stressors.  He should also be asked to 
provide as much information as possible, 
particularly dates and places.  The 
Veteran should be advised that, if 
possible, he should provide names of 
other individuals who were also present 
and witnessed or knew of the incident, or 
who can confirm his proximity to the 
incidents.  The Veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the alleged 
stressor events, and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted, which could result in an 
adverse decision.  

2.  After a response is received from the 
Veteran or the time for response expires, 
the RO/AMC shall request that the JSRRC 
provide any available information which 
might corroborate the Veteran's alleged 
in-service stressors.  Forward a copy of 
the Veteran's DD Form 214, together with 
the stressor information that has been 
obtained, to the JSRRC for an attempt at 
stressor verification.  The JSRRC should 
be asked to provide any additional 
information that might corroborate the 
Veteran's alleged stressor, particularly 
with respect to his contention that there 
was truck explosion involving his 
Transportation Company while 
participating with a convoy near Bam Me 
Thout in October 1968.  

The JSRRC, or any other appropriate 
federal archive, should be requested to 
provide the Veteran's unit history for 
the 592nd Transportation Company from 
October 1968 to April 1969, along with 
any other information that might 
corroborate the Veteran's alleged 
stressors.  If unable to corroborate any 
of the Veteran's stressors, the Veteran 
should be informed of the results of the 
requests for information about the 
stressors.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
Veteran was exposed to any stressors in 
service, and if so, should determine the 
nature of the stressors.  

4.  The RO should afford the Veteran a VA 
psychiatric examination.  The entire 
claims file, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  Complete 
diagnoses should be provided.  

a. Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV). To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.  

b.  If the examiner concludes that the 
Veteran has a diagnosis of PTSD, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent) that 
the PTSD is a result of one or more 
verified in-service stressor. 

c. If the Veteran does not have PTSD, the 
examiner should specifically indicate so. 
Any opinion provided should include 
discussion of specific evidence of 
record.  The basis for the conclusions 
reached should be stated in full, and any 
opinion contrary to those already of 
record should be reconciled, to the 
extent possible.  

d. The examiner should identify any other 
psychiatric diagnoses which may be found 
on examination.  With respect to each 
psychiatric disorder identified, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that such disorder is related to service.  
The reasons and bases for all opinions 
should be included.  

5.  The Veteran should be afforded a VA 
examination by a qualified physician in 
order to determine the nature and 
etiology of his bilateral peripheral 
neuropathy of the lower extremities.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies should be conducted.  
After the completion of the examination 
and review of the record, the examiner 
should attempt to express an opinion as 
to whether it is at least as likely as 
not that the Veteran's peripheral 
neuropathy is related to his period of 
active service.  In rendering this 
opinion, the examiner should consider 
both a direct basis and development of 
peripheral neuropathy as a result of 
herbicide exposure in active service.  
The reasons and bases for all opinions 
should be included.  

6.  The RO should also schedule the 
veteran for a VA pulmonary examination to 
determine the primary site of and the 
nature and likely etiology of the claimed 
metastatic cancers.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the relevant 
documented medical history and the 
Veteran's assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  Based on 
the examination results, the examiner 
should opine as to the primary site of 
the metastatic cancer, if possible.  
Then, the examiner should specifically 
indicate whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that the veteran 
currently has a cancer that is related to 
herbicide (Agent Orange) exposure during 
service.  The examiner should provide a 
clinical rationale for his or her 
opinions, and should discuss both the 
medical evidence, including all pertinent 
private and VA records, and lay evidence 
of record.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached.  


7.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  Thereafter, the RO should 
readjudicate the Veteran's claims in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for the purpose of appellate 
disposition, if indicated.  The purposes of this REMAND are 
to further develop the record and to accord the Veteran due 
process of law.  By this REMAND, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
Veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


